Exhibit 10.3

 

GRAPHIC [g159081kei001.jpg]

 

June 19, 2014

 

To the Holders set forth on Schedule 1 hereto

 

Re:  Global Partners LP and GLP Finance Corp. $80,000,000 7.75% Senior Notes Due
2018

 

Ladies and Gentlemen:

 

Reference is made to that certain Indenture, dated as of December 23, 2013 (the
“Indenture”), by and among Global Partners LP, a Delaware limited partnership
(the “Company”), GLP Finance Corp., a Delaware corporation (“Finance Corp.,” and
together with the Company, the “Issuers”), and the holders of the Notes set
forth on Schedule 1 hereto (each, a “Holder,” and collectively the “Holders”). 
Capitalized terms used in this letter agreement (this “Letter Agreement”) but
not defined herein and defined in the Indenture shall have the meanings given to
them in the Indenture.

 

1.                                      BACKGROUND.

 

On June 1, 2014, the Issuers delivered to the Holders notice of the Issuers’
expected incurrence of HY Bonds, which notices state that the Issuers intend to
exercise their rights under Section 3.10(a) of the Indenture to (x) cause each
Holder to exchange 75.0% of its outstanding Notes (with respect to such Holder,
its “Made-Whole Notes”) for an amount of HY Bonds determined pursuant to
Section 3.10(c) of the Indenture (including accrued interest) and (y) repurchase
at 101% plus accrued interest of each Holder’s remaining outstanding Notes (with
respect to such Holder, its “101 Notes”).

 

On the date hereof, the Issuers entered into a purchase agreement (the “Purchase
Agreement”) with Merrill Lynch, Pierce, Fenner & Smith Incorporated, as the
representative of the initial purchasers named therein (the “Initial
Purchasers”), pursuant to which, on June 24, 2014 (the “Issue Date”), subject to
the terms and conditions set forth in the Purchase Agreement, the Issuers will
issue, and the Initial Purchasers will purchase, $375 million of 6.25% Senior
Notes pursuant to Rule 144A and Regulation S of the Securities Act of 1933, as
amended, to be issued pursuant to and governed by the terms set forth in an
indenture, which terms are substantially set out in the preliminary offering
memorandum dated June 16, 2014 (the “Preliminary Offering Memorandum,” and such
Senior Notes, the “2014 Bonds”).

 

2.                                      WAIVER OF EXCHANGE RIGHTS.

 

The Issuers and the Holders hereby agree that the following is intended to occur
on the Issue Date:

 

(a)                                 the Issuers shall pay, or cause to be paid,
to each Holder a cash amount equal to the sum of the following (with respect to
such Holder, the “Repurchase Price”):

 

(i)                                     (A) the aggregate principal amount of
its Made-Whole Notes plus (B) the HY Bond Make Whole Amount in respect of its
Made-Whole Notes, rounded down to the nearest whole multiple of $1,000, which
amount is equal to the amount set forth on Schedule 1 next to such Holder’s name
under the heading “Actual Make-Whole Amount” (with respect to such Holder, its
“Actual Make-Whole Amount”);

 

--------------------------------------------------------------------------------


 

(ii)                                  accrued interest on the Made-Whole Notes
and 101 Notes, which amount is equal to the amount set forth on Schedule 1 next
to such Holder’s name under the heading “Accrued Interest”;

 

(iii)                               101% of the aggregate principal amount of
its 101 Notes plus accrued interest thereon, which amount is equal to the amount
set forth on Schedule 1 next to such Holder’s name under the heading “101
Notes”;

 

(iv)                              the amount of any excess not included in its
Actual Make-Whole Amount as a result of the rounding described in clause
(i) above, which amount is equal to the amount set forth on Schedule 1 next to
such Holder’s name under the heading “Excess Rounding Amount”; and

 

(b)                                 such Holder shall receive an allocation of
2014 Bonds under the 2014 Bond offering (with respect to such Holder, its
“Allocated 2014 Bonds”) in a principal amount equal to (i) its Actual Make-Whole
Amount divided by (ii) the issue price of the 2014 Bonds (expressed as a
percentage of par) (with respect to such Holder, its “Allocated 2014 Bond
Purchase Price”) rounded up to the nearest $1,000, which amount is equal to the
amount set forth on Schedule 1 next to such Holder’s name under the heading
“Allocated 2014 Bond Purchase Price”, and, so long as its Allocated 2014 Bonds
are issued substantially on the terms set forth in the Preliminary Offering
Memorandum and the related pricing term sheet, such Holder hereby agrees to
accept such allocation and purchase its Allocated 2014 Bonds for a purchase
price equal to its Allocated 2014 Bond Purchase Price.

 

For transactional ease, the Issuers and the Holders hereby agree that,
notwithstanding anything to the contrary set forth above or in the Indenture, in
lieu of the Issuers’ cash payment to each Holder of a portion of its Actual
Make-Whole Amount equal to its Allocated 2014 Bond Purchase Price on the Issue
Date (as part of its Repurchase Price) and each Holder’s subsequent cash payment
of its Allocated 2014 Bond Purchase Price to the Initial Purchasers on the Issue
Date (as consideration for its Allocated 2014 Bonds), such cash payments shall
not be required to actually be made but instead shall be deemed to have been
made.  The Issuers and the Holders hereby further agree that, notwithstanding
anything to the contrary set forth in the Indenture (including, without
limitation, Section 3.07 thereof), (a) the Issuers shall be permitted to
repurchase the outstanding Notes held by the Holders in exchange for the
Repurchase Price of all Holders pursuant to the terms described above on the
Issue Date (without any further action being required to be taken, including any
delivery of notice, by the Issuers in connection therewith), and (b) upon each
Holder’s receipt of its Repurchase Price (including by virtue of such Holder’s
receipt of its Allocated 2014 Bonds), the Indenture shall be satisfied and
discharged in its entirety and will cease to be of further effect with respect
to the Notes.  Each Holder further hereby agrees to deliver to the Issuers, in
escrow, on or prior to the Issue Date, all of the outstanding Notes held by such
Holder as of the Issue Date, which Notes shall be cancelled on the Issue Date
upon the satisfaction and discharge of the Indenture as set forth above.

 

The Issuers and the Holders hereby agree that, notwithstanding anything to the
contrary set forth in the Indenture, their respective rights under Section 3.10
of the Indenture that were triggered in connection with the 2014 Bond offering,
including their rights to require an “exchange” of the outstanding Notes of such
Holder for 2014 Bonds and to document such “exchange” in an exchange agreement
in the form attached as Exhibit B to the Indenture, shall be automatically and
irrevocably waived by the Issuers and the Holders immediately upon the
consummation of the actions set forth in clauses (a) and (b) of the first
paragraph under this Section 2 on the Issue Date.  In the event that the Issue
Date occurs and any Holder does not receive all or any portion of its Repurchase
Price (including by virtue of such Holder’s failure to receive all or any
portion of its Allocated 2014 Bonds), the waiver set

 

--------------------------------------------------------------------------------


 

forth in the immediately preceding sentence shall not be effective and,
accordingly, the Issuers shall be in default under Section 3.10 of the
Indenture, and the Issuers and the Holders hereby agree that, notwithstanding
anything to the contrary set forth in the Indenture (including, without
limitation, Section 6.01 thereof), such default shall result in an immediate and
automatic Event of Default.

 

3.                                      TERMINATION.

 

This Letter Agreement shall terminate and be of no further force or effect at
5:00 pm New York City time on June 24, 2014 if the Issue Date has not occurred
by such time; provided, however, that the termination of this letter agreement
shall not relieve any party with respect to any liability for breach of this
Letter Agreement prior to such termination.

 

4.                                      MISCELLANEOUS.

 

Nothing in this letter agreement, expressed or implied, is intended to confer on
any person other than the parties hereto (and their respective successors and
assigns) any rights, remedies, obligations or liabilities under or by reason of
this letter agreement.  This Letter Agreement may be amended, waived or
otherwise modified only by an instrument in writing signed on behalf of each of
the parties.

 

The provisions of Sections 11.01 (Notices), 11.04 (Governing Law; Submission to
Jurisdiction and Venue; Waiver of Jury Trial), 11.07 (Severability), 11.09
(Counterparties) and 11.11 (Expenses) of the Indenture shall apply, mutatis
mutandis, to this Letter Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

 

 

 

By:

Global GP LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and Chief Executive Officer

 

[Global - Signature page to Side Letter (December Indenture)]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF

 

THE DATE FIRST WRITTEN ABOVE:

 

 

 

FS ENERGY AND POWER FUND

 

 

 

By: GSO Capital Partners LP as Sub-Adviser

 

 

 

 

 

 

By:

/s/ Tom Iannarone

 

Name: Tom Iannarone

 

Title: Authorized Signatory

 

 

[Global - Signature page to Side Letter (December Indenture)]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF

 

THE DATE FIRST WRITTEN ABOVE:

 

 

 

KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, L.P.

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KANTI (QP), L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KAYNE ANDERSON CAPITAL INCOME PARTNERS (QP), L.P.

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KAYNE ANDERSON INCOME PARTNERS, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KAYNE ANDERSON INFRASTRUCTURE INCOME FUND, L.P.

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

[Global - Signature page to Side Letter (December Indenture)]

 

--------------------------------------------------------------------------------


 

KAYNE ENERGY CREDIT OPPORTUNITIES, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

 

KARBO, L.P.

 

 

 

Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

David Shladovsky

 

General Counsel

 

 

[Global - Signature page to Side Letter (December Indenture)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

HOLDERS AND REPURCHASE PRICE

 

HOLDER

 

ACTUAL MAKE-
WHOLE
AMOUNT

 

ACCRUED
INTEREST

 

101 NOTES

 

EXCESS ROUNDED
AMOUNT

 

ALLOCATED 2014
BOND PURCHASE
PRICE

 

FS Energy and Power Fund

 

$

31,687,000

 

$

8,611.11

 

$

10,100,000

 

$

550.64

 

$

31,687,000

 

KARBO, L.P.

 

$

792,000

 

$

215.28

 

$

252,500

 

$

188.77

 

$

792,000

 

Kayne Anderson Capital Income Partners (QP), L.P.

 

$

13,467,000

 

$

3,659.72

 

$

4,292,500

 

$

209.02

 

$

13,467,000

 

Kayne Anderson Income Partners, L.P.

 

$

792,000

 

$

215.28

 

$

252,500

 

$

188.77

 

$

792,000

 

Kayne Anderson Infrastructure Income Fund, L.P.

 

$

11,882,000

 

$

3,229.17

 

$

3,787,500

 

$

831.49

 

$

11,882,000

 

Kayne Anderson Non-Traditional Investments, L.P.

 

$

510,000

 

$

138.85

 

$

162,862.50

 

$

961.75

 

$

510,000

 

KANTI (QP), L.P.

 

$

1,865,000

 

$

506.98

 

$

594,637.50

 

$

604.54

 

$

1,865,000

 

Kayne Energy Credit Opportunities, L.P.

 

$

2,376,000

 

$

645.83

 

$

757,500

 

$

566.30

 

$

2,376,000

 

 

--------------------------------------------------------------------------------